Case 2:20-cr-00350-NBF Document 1 Filed 11/13/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA ) .
) Criminal No. @ 3S 6
v. )
) -
ANTHONY NGUYEN ) (16 U.S.C. §§ 3372(a)(1), 3372(a)(2)(A),
a/k/a Jackie Lee ). 3372(d)(2), 3373(d)(1)(B),
a/k/a Jojo Nguyen ) 3373(d)(3)(A)Gi); 18 U.S.C. § 2)
)
INDICTMENT rE L FE D
The grand jury charges: . F |

NOV 13 2020

CLERK U.S. DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA

BACKGROUND
Unless otherwise indicated, at all relevant times:
1. Defendant ANTHONY NGUYEN, a/k/a Jojo Nguyen, a/k/a Cuong Nguyen, was a
United States citizen and resident of Pittsburgh, Pennsylvania, in the Western District. of
Pennsylvania. Defendant ANTHONY NGUYEN was involved in the aquarium trade through the
purchase and sale of exotic fish species and associated equipment. |
2. The Lacey Act, Title 16, United States Code, Section 3371 et.seq., made it unlawful
for a person to knowingly import, export, transport, sell, receive, acquire, or purchase any fish or
wildlife taken, possessed, transported, or sold in violation of any law or regulation of the United
States. 16 U.S.C. §§ 3372(a)(1), 3373(d)(1)(B).
3. The Lacey Act further prohibited any person from knowingly importing,
exporting, transporting, selling, receiving, acquiring, or purchasing in interstate or foreign
commerce any fish or wildlife taken, possessed, transported, or sold in violation of any law or

_ regulation of any State. 16 U.S.C. §§ 3372(a)(2)(A), 3373(d)(1)(B).
Case 2:20-cr-00350-NBF Document1 Filed 11/13/20 Page 2 of 6

4, The Lacey Act also made it unlawful for a person to knowingly make or submit any
false record, account, or label for any fish, wildlife, or plant that is, or is intended to be, transported
in interstate or foreign commerce. 16 U.S.C. §§ 3372(d)(2), 3373(d)(3)(A)(ii).

5S. Regulations promulgated pursuant to the Endangered Species Act.(ESA), Title 16,
United States Code, Section 1531 et seq., listed certain species of fish and wildlife as
| | “endangered.” 50 C.F.R. Part. 17.

6. The ESA prohibited any person subject to the jurisdiction of the United States from
importing into the United States, without a permit to do so, any species of fish or wildlife listed as
endangered. 16 U.S.C. § 1538(a)(1)(A).

7. The ESA further prohibited any person subject to the jurisdiction of the United
States from engaging in the unpermitted interstate or international commercial trade in any fish or
wildlife listed as endangered. 16 U.S.C. § 1538(a)(1)&), (F ).

8. The Asian bonytongue fish (Scleropages formosus) was listed as endangered under
the ESA. 50 C.F.R. § 1711(h) (2017); 41 Fed. Reg. 24,062 (June 14, 1976). The Asian bonytongue
fish was, and is, more commonly known as the “dragon fish” or “Asian arowana,” and will
hereafter be referred 8 as Asian arowana.

9. The Asian arowana was popular amongst hobbyist collectors of exotic fish, who
sought to acquire the fish via illicit purchases on the black market. The price for a single Asian
arowana varied, but was widely considered the most valuable species in the aquarium trade, and
_ the price of the fish often exceeded tens of thousands of dollars.

10. Members of the Channidae family of fish, including all species of the genus

Channa, are more commonly known as “snakeheads.” Snakeheads are non-native invasive fish

that place native ecosystems and species at risk due to their large size, aggression, rapid rate of
Case 2:20-cr-00350-NBF Document 1 Filed 11/13/20 Page 3 of 6

reproduction, capability to move across land, and ability to survive out of water for several days.
32 Pa. Bull. 4486.
11. Pennsylvania Law prohibits possession of any species of snakehead fish within the

Commonwealth of Pennsylvania. 58 Pa. Code § 71.6(d)(1)..
Case 2:20-cr-00350-NBF Document.1 Filed 11/13/20 Page 4 of 6

COUNT ONE

The grand jury further charges:

| 12. Paragraphs 1 through 9 of this Indictment are hereby incorporated by reference as

if re-alleged herein. |
13. On or about April 19, 2016, in the Western District of Pennsylvania and elsewhere,
defendant ANTHONY NGUYEN, through his own actions..and the actions of others, did
knowingly engage in conduct that involved the sale and purchase of, the offer of sale and purchase
| of, and the intent to sell and purchase fish, specifically Asian arowana, with a market value in
excess of $350, and did knowingly transport, sell, receive, acquire, and purchase the fish, knowing
that the fish was possessed, transported, and sold in violation of and in a manner unlawful under
United States law and regulations, specifically, the Endangered Species Act, Title 16, United States

Code, Section 1538(a)(1).

| In violation of Title 16, United States Code, Sections 3372(a)(1) and 3373(d)(1)(B); and

Title 18, United States Code, Section 2.
Case 2:20-cr-00350-NBF Document1 Filed 11/13/20 Page 5 of 6

COUNT TWO
The grand jury further charges:

14. Paragraphs 1 through 11 of this Indictment are hereby incorporated by reference as
if re-alleged herein.

15. On or about November 25, 2019, in the Western District of Pennsylvania and
elsewhere, defendant ANTHONY NGUYEN, through his own actions and the actions of others,
did knowingly engage in conduct that involved the sale and purchase of, the offer of sale and
purchase of, and the intent to sell and purchase fish, that is, snakehead fish (Channa spp.), with a
market value in excess of $350, and did knowingly transport and sell the fish in interstate
commerce, knowing the fish was possessed in violation of and in a manner unlawful under the
laws and regulations of the Commonwealth of Pennsylvania, specifically 58 Pennsylvania
Administrative Code § 71.6(d)(1).

In violation of Title 16, United States Code, Sections 3372(a)(2)(A) and 3373(d)(1)(B),

and Title 18, United States Code, Section 2.
Case 2:20-cr-00350-NBF Document1 Filed 11/13/20 Page 6 of 6

5
COUNT THREE
The grand jury further charges:

16. Paragraphs 1 through 11 of this Indictment are hereby incorporated by reference as
if re-alleged herein.
17. On or about November 25, 2019, in the Western District of Pennsylvania and
_elsewhere, defendant ANTHONY NGUYEN, through his own actions and the actions of others,
did knowingly engage in conduct that involved the sale of, the offer of sale, and the intent to sell
fish, that is, a snakehead fish (Channa spp.), with a market value in excess of $350, and knowingly
made and submitted, and caused to be made and submitted, a false record, account, and label for
the fish that were, and were intended to be, transported in interstate commerce, in that the
defendant provided a false name and address of the shipper on interstate shipping documents.
In violation of Title 16, United States Code, Sections 3372(d)(2) and 3373(d)(3)(A)(ii);

and Title 18, United States Code, Section 2.

A True Bill,

    

Foreperson

FOS

SCOTT W. BRADY JONATHAN D. BRIGHTBILL

 

United States Attorney | Principal Deputy Assistant Attorney General
PA ID No. 88352 Environment and Natural Resources Division

U.S. Department of Justice

fo

Patrick M. Duggan
Trial Attorney
Environmental Crimes Section
